Case 1:18-cv-08179-NRB Document17 Filed 10/05/18 Page 1 of 2

Cireeme Th TER co OBI AD EB Demurent®) FiiGPiWie Rape ilafi2
Cds 1.18-cev- o314qa_ NRK

AO 440 (Rev. 06/12) Summons in a Civil Action

UNITED STATES DISTRICT COURT

 

for the
Southem District of New York [7]
Raji Wilson )
)
)
_ )
Platuiffis) )
v. Civil Action No.
The City of New York, and Corrections Officers )
Cames and Smith, and John Doe #1 through #12 of )
the New York City Department of Correction )
- ws )
Defendant{s) )

SUMMONS IN A CIVIL ACTION D S
To: (Defendant's name and address) Corrections Officer Smith , Khadin € Shielt MO . [ g J

GRVC
OFG-OF Ha? 24 Strect 4
East Elbit thw

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a}(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure hate answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are: Fi ak. & Katz, PLLC

299 Broadway, Suite 1803
New York, New York 10007

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

CLERK OF COURT

Date: 9/1 1/201 8 isi P. Canales
, Signature of Clerk or Deputy Clerk

 
Case 1:18-cv-08179-NRB Document17 Filed 10/05/18 Page 2 of 2

Cae lier ORVNARS Deunrentt) it CMOUIR Rape Dalz
Case 1. 13B-Cv-o03] TA-NRB

AO 440 (Rev, 06/12) Summons in a Civil Action (Page 2)
Civil Action No.

 

PROOF OF SERVICE
(This section should not be filed with the court untess required by Fed, R. Civ. P. 4 (Q)

This summons for (sume of individual and title, if any)
was received by me on (dure)

(J [ personally served the summons on the individual at (place)

On (date) > or

O I left the summons at the individual's residence or usual place of abode with (name)
, 8 person of suitable age and discretion who resides there,
On (date) and mailed a copy to the individual’s last known address; or

O I served the summons on fname of individual) , who is

designated by law to accept service of process on behalf of (name of organization)

on (daic) ;or
O I returned the summons unexecuted because sor
C) Other (specifiy:
My feces are $ for travel and $ for services, for a total of $ 0.00

I declare under penalty of perjury that this information is truc.

Date:
Server's signature

Printed name and title

Server's address

Additional information regurding attempted service, etc:
